 In the Matterof ALABAMA BY-PRODUCTSCORPORATION, COKE OVENDIVISIONandDISTRICT 50, UNITED MINE WORKERS OF AMERICA(C. I. 0.)CaseNo. R-1319.DecidedJune 28, 1939Processing of Coal Byproductsindustry-Investigation of Representatives:controversy concerning representation of employees:employer refused to grantrecognition of petitioning union until directed to do soby theBoard-Contract:no bar to investigation of representatives,where applicableto membersonly andwhere petition filed prior to time forrenewal-Unit Appropriate for CollectiveBargaining:production,maintenance, shipping,and receiving employees, ex-cluding supervisors,foremen, clerks on fixed salaries,stenographers,chemists,samplemen,draftsmen,and timekeepers-ElectionOrderedMr. Alexander E. Wilson, Jr.,for the Board.Mr. W. W. Bankhead,of Jasper, Ala., andMr. W. F. Shillito,ofBirmingham, Ala., for the Company.Mr. Yelverton Cowherd,of Birmingham,Ala., for District 50.Mr. J. L. Busby,of Birmingham, Ala., for No. 19133.Mr. Roscoe L. Barrow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 26, 1938, District 50, United Mine Workers of America,affiliated with the Congress of Industrial Organizations, herein calledDistrict 50, filed with the Regional Director for the Tenth Region(Atlanta, Georgia) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees in theCoke Oven Division of Alabama By-Products Corporation, Tarrant,Alabama, herein, called the Company,, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On March 13, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended,ordered an investigation and13 N. L R.B.,No. 49.427 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.The Regional Director issued on March 17, 1939, a notice of hearingand on March 29, 1939, an, amended notice of hearing. Copies ofthe notice and amended notice were duly served upon the Company,District 50, and By-Products Workers Union No. 19133, affiliated withthe American Federation of Labor, herein called No. 19133.Pur-suant to the notices, a hearing was held on April 13 and 14, 1939, atBirmingham, Alabama, before Earl S. Bellman, the Trial Examinerduly designated by the Board.The 'Board, the Company, District50, and No. 19133 were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues was af-forded all parties.During the course of the hearing the Trial Exam-iner made several rulings on motions and objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed. The rulingsare hereby affirmed.Upon the entire record in the case the Board makes the following :FINDINGSOF FACTI.THE BUSINESS OF THE COMPANYAlabama By-Products Corporation is a Delaware corporationhaving itsmain officeinBirmingham, Alabama. Its Coke OvenDivision plant, the only plant with which these proceedingsare con-cerned, is located in Tarrant, Alabama.The Coke Oven Division isengaged inthe production of coke, coal tar, sulphateof ammonia,benxol,toluol,motor benzol,xyol,and gas.The principalraw mate-rials usedin the Company's operations at its Coke Oven Divisionplant are coaland sulphuric acid.The cost of such raw materialsduring 1938 was approximately $1,793,000, and the value of the prod-ucts sold during 1938 was approximately $2,646,000.Almost 25 percent of the raw materials used during 1938 were shipped to the Com-pany from points outside Alabama.During the same period over51 per cent of the finished products were sold and shipped to pointsoutside Alabama.II.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is a labor organi-zation affiliated with the Congress of Industrial Organizations, ad-mitting to membership production and maintenance, shipping, andreceiving employees, excluding supervisors, foremen, and technicaland clerical employeeson salaries. ALABAMA BY-PRODUCTSCORPORATION429By-ProductsWorkers Union No. 19133 is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership all employees in the plant except executives and foremenwith authority to employ or discharge.III.THE QUESTION CONCERNING REPRESENTATIONDistrict 50 began to. organize the employees in the Tarrant planton March 14, 1938.On August 24, 1938, it notified the Companythat it had attained a majority status and requested that representa-tives of the Company meet with it for the purposes of collective bar-gaining.On August 25, 1938, the Company advised District 50 thatitwas bound by a contract with No. 19133, and that it would not feelfree to bargain with District 50 until directed to do so by the Board.On the following day District 50 filed its petition herein.On September 14, 1938, District 50 cited to the Company .a pro-vision in the Company's contract with No. 19133 which permits indi-viduals or groups not a party to the contract to bargain with theCompany concerning his or their interest or welfare, and requestedthe Company to recognize it as the bargaining agent for its ownmembers until such time as the Board certified one of the unions asrepresentative for all the employees. It'also suggested that a con-sent election be held to decide whether District 50 or No. 19133 had amajority status.The Company replied that it preferred to allowthe matter to be handled by the Board.The Company first entered into a contract with No. 19133 onDecember 1, 1934.The contract ran continuously until December 1,1937, at which time negotiations for changes in the contract werehad,Another contract was entered into on May 1, 1938, which wasto run for one year and thereafter, unless one of the parties shouldrequest a change 30 days before the renewal date.The contractcovers only members of No. 19133.District 50's petition was filedseveral months before the renewal date of the contract.Under eitherof these circumstances, the contract is no bar to a determination ofrepresentatives at this time by the Board.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITIn its petition, District50 assertsthat all production,maintenance,shipping, and receiving employees of the Company, excluding fore-men, supervisors, and office clerks on fixed salaries, constitute a unitappropriate for the purposes of collective bargaining.At the hear-ing District 50 specifically designated certain employeesas thosewhom it wishes excluded from the appropriate unit. The Companyand No. 19133 assert that the unit should consist of all the employeesin the Company's Coke Oven Division, except 7 supervisory officialswho, admittedly, have authority to hire and discharge.,At the hearing a statement prepared by the Company was intro-duced, describing the duties of those employees who District50 assertsshould be excluded from the unit. This statement was supplementedby testimony.Fromthe statement and testimony the following appears : A. E.English, H. S. Milstead, C. A. Anthony, W. D. English, J. W. Hes-ter,E. J. Hubbard, M. E`. Lackey, C. W. Sims, I. S. Sims, T. F.Beery, J. J. Christian, C. W. Broadway, and J. K. Williamson areforemen having no authority to employ or discharge. It appearsthat they recommend discharge, but an investigation is made beforethe recommendation is approved or disapproved. It also appearsthat each has 5 or more men under his direction. L. O. Little, J. E.Murphree, and O. T. Payne collect and prepare samples for thelaboratory.R. Gaskins, C. F. Walters, and W. F. Prosch are chem-ists.Y. B. Haynes, W. H. Crawford, E. Chamblis, J. T, Mobley,and T. S. Winn are clerks. V. Winn and I. Buchnerare stenogra-phers.C.N. Lee is a mechanical draftsman.C.O.Wright is atimekeeper.With the exception of W. C. Broadway and I.S. Sims,all of these employeesare onsalary.Where one union desires to exclude employees of the above typesfrom aunit composed of production and maintenance employees,and another does not, it has been the practice of the Board to excludethem,2 unlesssome specialreasons appear for their inclusion.No1These employees are A. R. Overton, G. It. Ozley, H. B.Owen,W. MMobley, T.Sizemore,H. Carder, and L. K. Almon.'Foremen excluded:Matterof the International Nickel Company,Inc.andSquare DealLodge No. 40,Amalgamated Associationof Iron,Steel,and Tin Workers of North America,Through SteelWorkers Organizing Committee,11N.L.R B. 97;Matter or ReaManufacturing Co., Inc.andA. F. L. Federal Local UnionNo. 20893, 7 N. L. R. B. 95Chemists and Samplers excluded:Matter of Interlake Iron CorporationandAmalgamatedAssociation of Iron,Steel, and Tin Workers of North America, Local No 1657,6 N L. It. B780;Matter of Armour d CompanyandAmalgamated Meat Cutters and Butcher Work-men of North America, Local Union413, 5 N. L. It. B.975.Clerks excluded :Matter ofAllis-ChalmersManufacturing CompanyandInternationalUnion,United Automobile ALABAMA BY-PRODUCTS CORPORATION431such reasons appear in the record as to the employees listed above.In fact, the president of No. 19133 testified that certain foremen whohave no authority to employ or discharge, and very probably thechemists, are ineligible for membership in No. 19133. It appearsthat during the competitive activity of the two unions, No. 19133signed up a number of these employees, who, according to its presi-dent,were ineligible for membership therein.We shall excludefrom the unit the employees named above.District 50 further asserted that L. E. Littleton should be excludedfrom the unit on the ground'that he is an assistant electrical foreman.The evidence shows that Littleton has no employees working underhis direction.It also appears that there are other electricians on thepay roll whom District 50 does not seek to exclude from the unit.We shall include Littleton in the appropriate unit.We find that all the production, maintenance, shipping, and receiv-ing employees of the Company in its Coke Oven Division, excludingsupervisors, foremen, clerks on fixed salaries, stenographers, chemists,samplemen, draftsmen, and timekeepers, constitute a unit appro-priate for the purposes of collective bargaining, and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining, and otherwiseeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESDuring the hearing District 50 introduced 142 authorization andmembership cards.It also introduced 119 authorizations, whichwere obtained from among members and non-members, indiscrim-inately,within 48 hours preceding the hearing.No. 19133 intro-duced in evidence 116 membership and authorization cards.Thereare approximately 215 employees on the April 1, 1939, pay roll ofthe Company at its Coke Oven Division, who are within the appro-priate unit.We find that the question which hasarisenconcerningthe representation of employees of the Company can best be resolvedby holding an election by secret ballot.District 50 stated that in the event of an election, it preferredApril 29, 1938, the date on which the Company had notice that Dis-trict50 was organizingthe plant, and No. 19133 stated that it pre-Workers of America Local 248, 4 N.L. It. B. 159;Matter of Walker Vehicle Company andthe Automatic Transportation Company,Divisionsof the Yale and Towne ManufaetviingCompanyandWalker-Automatic IndependentLaborAssociation, 7 NL.R B 827.Stenographers excluded :Matter of International Nickel Company, Inc.andMatter of Inter-lakeIronCorporation, supra.Timekeepers excluded:Matter of American RadiatorCompany (Bond Plant and Terminal Plant)andAmalgamated Association of Iron, Steeld Tin Workers, Lodges 1199,1629, 7 N. L. R. B. 452;Matter of Atlantic Basin IronWorksandIndustrial Union of Marine and Shipbuilding Workers of America, LocalNo. 13,6 N. L It. B. 402. 432DECISIONSOF NATIONALLABOR RELATIONS BOARDferred April 13, 1939, the date of the hearing, as the date determin-ing the eligibility of employees to vote therein.Both agreed, how-ever, that any eligibility date selected by the Board would beagreeable to them.We feel that a current eligibility date will besteffectuate the policies of the Act.We shall accordingly direct thatemployees of the Company in its Coke Oven Division within theappropriate unit who were on the Company's pay roll immediatelypreceding the date of our Direction of Election herein, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation and excluding those who have sincequit or have been discharged for cause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Alabama By-Products Corporation at itsCoke Oven Division in Tarrant, Alabama, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act.2.The production, maintenance, shipping, and receiving employeesof the Coke Oven Division of the Company, excluding supervisors,foremen, clerks on fixed salaries, stenographers, chemists, samplemen,draftsmen, and timekeepers, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives of employees at the Coke Oven Divisionof the Alabama By-Products Corporation, for the purposes of col-lective bargaining, an election by secret ballot shall be conductedwithin fifteen (15) days from the date of this Direction of Electionunder the direction and supervision of the Regional Director for theTenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all the production, maintenance, shipping,and receiving employees whose names appear on the Company's Coke ALABAMA BY-PRODUCTS CORPORATION433Oven Division pay roll immediately preceding this Direction of Elec-tion, including employees who did not work during such pay-rollperiod because they were ill or on vacation, but excluding super-visors, foremen, clerks on fixed salaries, stenographers, chemists,samplemen, draftsmen, and timekeepers, and all who have sincequit or been discharged for cause, to determine whether they desireto be represented for the purposes of collective bargaining by Dis-trict 50, United Mine Workers of America, affiliated with the Con-gress of Industrial Organizations, or by By-Products Workers UnionNo. 19133, affiliated with the American Federation of Labor, or byneither.Mr. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.